DETAILED ACTION
	This action is in response to the applicant’s reply filed on December 14, 2021. Claims 10-13 and 16-18 are pending and addressed below. 

Response to Amendment
Claims 10 and 17-18 have been amended. Claims 1-9 and 14 are cancelled. Claims 10-13 and 15-18 are pending and addressed below. 
In response to the amendments to claim 10 and 18, the rejections of claims 10-16 and 18 under 35 USC 112(b) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Jenne, US 4,100,980 (hereinafter Jenne)” and “herein Hofmann, US 7,093,677 (hereinafter Hofmann)”, for the following reasons:
Jenne discloses a self-propelled drilling head for drilling soil by means of a multi-stage process. The drilling head includes a housing a drilling head tip, and a spacer arranged between the housing and the drilling head tip.  
Jenne fails to disclose an adaptor arranged on the drilling head tip forward of the housing and the adapter is removable for insertion and removal of the spacer or a spacer to change the number of stages in the underground mode.

Hofmann discloses a drill head and method for percussive drilling. The percussive head has a housing, a drilling head tip, and an adapter. The adapter is fixed to the drilling head with pins. The adapter is displaceable between a front stop and a rear stop. The adapter cannot be considered the claimed spacer as it does not change the multi-stage process to a process with a reduced number of stages. 
Hofmann fails to disclose an adaptor arranged on the drilling head tip forward of the housing and the adapter is removable for insertion and removal of the spacer or a spacer to change the number of stages in the underground mode.


A modification of Jenne with the adapter of Hofmann would not have been obvious to one of ordinary skill in the art, as the adapter of Hofmann moves between a first stop and a second stop, and as such the adapter would not be suitable for a structure to firmly secure a spacer to prevent movement of the spacer. As such, there is not sufficient motivation to modify Jenne by the adapter of Hofmann, and further the adapter of Hofmann would render Jenne inoperable.

Jenne and Hofmann fail to suggest alone or in combination the limitations of “ an adapter arranged on the drilling head tip forward of the housing with respect to forward movement of the drilling head” or “the adapter is removable for insertion and removal of the spacer” as recited in claim 1, “spacer in the self-propelled drilling head on the drilling head tip during underground drilling in soil, by means of which the drilling head tip is in contact with the housing in order to use the drilling head in an underground drilling method with a reduced number of stages” as recite in claim 17 or “the spacer to come in contact with the drilling head tip and the housing in order to modify the multi-stage process of underground drilling by reducing the number of its stages” as recited in claim 18.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676